USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: (UIS7 (4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PARANEE SARIKAPUTAR, individually and
on behalf of others similarly situated, ET AL.,
Plaintiffs,
-against- 1:17-cv-814 (ALC)
ORDER
VERATIP CORP. ET AL.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report on or before
November 25, 2019 indicating whether they are ready to proceed to trial and how long they

anticipate the trial will last.

   

SO ORDERED.
Dated: November 15, 2019 = _ nD. -
New York, New York D. Lo

 

ANDREW L. CARTER, JR.
United States District Judge

 

 
